Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vallee et al. (US 4,779,752) in view of Wood (US 3,695,421).
Regarding claim 1, Vallee discloses a packaging structure (See Fig. 1), used for accommodating a plurality of objects (43), wherein each of the objects has a first end (bottom end of 43 in Fig. 1) and a second end (top end of 43 in Fig. 1), the packaging structure comprising: an upper cover (insert 20 in Fig. 1 can be considered an upper cover depending on the orientation of the packaging structure, i.e. if 17 is facing upward), comprising: a first packaging part (at 21), disposed at a first portion and having a 
However, Wood teaches a packaging structure comprising an object cover (corner cover shown in Figs 6-9), wherein the cover has a first packaging part (at 16a), disposed at a first portion and a second packaging part (at 22a), disposed at a second portion; and a base plate (46), having a folding part (at 47), wherein the base plate is divided into a first portion (portion of 46 wherein 16a is disposed) and a second portion (portion of 46 wherein 22a is disposed) by the folding part, and the first portion is connected to the second portion in a foldable manner by the folding part, for the purpose of reinforcing the packaging parts (column 6, lines 10-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging parts of Vallee with a base plate as taught by Wood in order to add support/reinforcement to the cover.
Regarding claim 2, if the first separation troughs of the first packaging part of Vallee-Wood are sleeved on one side of the first ends of the objects, the second portion can drive the second packaging 
Regarding claim 3, Wood teaches the first packaging part and the second packaging part are respectively disposed on the first portion and the second portion respectively in an adhesive manner (column 6, line 15).
Regarding claim 7, Vallee discloses the claimed invention except for the an area of the first portion is substantially equal to an area of the second portion. However, to modify the height of the second portion to be the same as that of the first portion in order to accommodate taller items would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vallee et al. (US 4,779,752) in view of Wood (US 3,695,421) as applied to claim 1 above, and further in view of Karabedian (US 4,657,177). As described above, Vallee-Wood discloses the claimed invention except for the first folding part being a notch in the first base plate. However, Karabedian teaches it is well known in the art for a folding part (fold lines at 18, 28, 29, 36, etc.) of a packaging element (11) to be formed as a notch (scores are about one half the thickness of the sheet material – column 3, lines 45-51) in the sheet material (as shown in Fig. 2) for the purpose of allowing easy folding at the fold lines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding part of Vallee-Wood with a notch as taught by Karabedian in order to allow for easier folding.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vallee et al. (US 4,779,752) in view of Wood (US 3,695,421) as applied to claim 1 above, and further in view of Warner (US 5,738,216). As described above, Vallee-Wood discloses the claimed invention except for the lower cover having the same structure (i.e. packaging parts, separation troughs and base plate) as the upper cover. However, Warner teaches it is well known in the art for a packaging structure (Fig. 2) to have the upper cover (22) and lower cover (20) be the same structure for the purpose of completely surrounding an object held therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower cover of Vallee-Wood to have the same structure (i.e. same packaging parts, separation troughs and base plate structure) as the upper cover, as taught by Warner, in order to completely enclose the objects for added protection to the objects. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735